IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD 0311-08 & 0312-08


CHARLES LEONARD MYERS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petitions for discretionary review violate Rule of Appellate Procedure 9.3(b),
because the original petitions are not accompanied by eleven (11) copies. 
	 The petitions also violate Rule of Appellate Procedure 68.4(i), because they do not
contain complete copies of the opinions of the court of appeals.
	The petitions are struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petitions.  The redrawn petitions must be filed in the
Court of Criminal Appeals of Texas  within thirty (30) days after the date of this order.
En banc.

Delivered:   April 2, 2008.
Do Not Publish.